DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.

Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-3, 5-9,11-14,16-20 and 22-24 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Tung (U.S Pub # 20100125473).


Claim Rejections - 35 USC § 112
Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims cite the limitations: “receive a change to at least one variable of an exposed set of input parameters for the first data ingest instruction data, wherein the change to the at least one variable of the exposed set of input parameters comprises a change to a number of clusters of computing devices to use”. Applicant’s specification first recites a cluster in para. 38 in the context of “the interest-driven business intelligence server system is implemented using one or a cluster of computing devices”. This indicating that the server system uses either a single computing device or a single cluster of computing devices. Applicant’s second mention of cluster in para. 61 occurs in the context of “examples of variable in accordance with some embodiments of the invention includes, but are not limited to, the number of clusters to use and a string to be searched for in a particular field”. The number of clusters to use does not fully support the limitations of a number of clusters of computing devices to use. The term “the number of clusters to use” in the context of ETL and data ingestion may have different interpretations such as “a sub-group of data which shares similar characteristics and is significantly different to other clusters”. Where a user may select how many sub-groups they may want the business intelligence system to sort various datasets. Second, if an interest-driven a cluster of computing devices, a user does not have the option to select multiple clusters of computing devices in the method of data analysis. Therefore, claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 12-14, 16, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eshleman (U.S Pub # 20130013552) in view of Clark (U.S Pat # 8688625) and in further view of Tung (U.S Pub # 20100125473).
With regards to claim 1, Eshleman discloses an interest-driven business intelligence server system comprising: 
a processor; 
memory connected to the processor that stores an interest-driven business intelligence application ([0063] interest-driven business intelligence system), source data ([0064] source data), aggregate data ([0080] aggregate data), and data ingest instruction data (Fig 4. #400 [0079] interest-driven data pipeline); 
data storage that stores raw data (Fig 2. #240 raw data storage); and 

maintain a set of registered data ingest instruction data ([0095] data wrangling step of the ETL process) that includes at least one registered data ingest instruction data ([0095] identifying the raw data structure through data wrangling) wherein each of the at least one registered data ingest instruction data includes an identifier ([0095] identifying the structure of raw data through the data wrangling process and creating metadata for the structure) and data ingest instruction data associated with the identifier ([0079] metadata of the raw data source used to create the source data model); 
receive a request to generate data ([0098] user request for data) using registered data ingest instruction data ([0098] use the ETL process to create a data model), wherein the request includes the identifier of the registered data instruction data ([0098] requests are translated into a schema defining a structure for an in-memory data model); 
generate data using the registered data ingest instruction data associated with the requested identifier and at least one of raw data, source data, and aggregate data ([0095] generate source data from raw data by wrangling the raw data), wherein the generating of the data comprises to:
provide the generated data for use ([0110] visualization of data is provided for display).
Eshleman does not appear to explicitly disclose however Clark discloses:
update a first set of data to obtain an updated first set of data or a second set of data to obtain an updated second set of data  depending on whether the registered data 
associate the generated data with the requested identifier ([Col. 11 lines 11-19] an ETL job is registered to keep track of the TL job and its source data and can include generating at least one table selected from a job definition table, a latest available asset table and a data asset dependency table); 
receive a selection of a registered set of data, wherein the registered set of data if associated with a first identifier ([Col. 11 lines 3-10] a registration utility through which an ETL job is registered in order to keep track of the ETL job and its source data. initiating a registration utility through which an ETL job is registered in order to keep track of the ETL job and its source data can include generating at least one table 
perform a first data ingest instruction data associated with the first identifier using at least one of raw data, source data, or aggregate data ([Col. 12 lines 1-8] performing an ETL process on the one or more source data assets);
receive an indication to update the registered set of data ([Col. 6 lines 32-39] the ETL flow framework can recognize that the job has been restarted and can perform some initialization steps to clean up any data that may have been modified during the failed execution. For example, any rows inserted can be deleted and any end dates or current flag updates made during the failed run can be reversed before any other steps are executed. [Col. 6 lines 44-48] Deleting rows in target assets based on ETL number or example, can, for example, be based on the asset information and the ETL number, deletion (or updating) of rows for the restarted job's ETL number can be done);
re-perform the first data ingest instruction data associated with the first identifier to obtain an updated registered set of data, wherein the set of registered data ingest instruction data comprises the first data ingest instruction data associated with the first identifier ([Col. Lines 25-31] if it has been determined that the job is being restarted, then the target assets may be re-initialized/restarted. These features allow the re-use of ETL job registration and/or dependency information. [Col. 7 lines 31-39] where an etl job resource includes a job identifier, a classification code, job description and an application identifier, an application identifier, and an owner identifier);
associate the updated registered set of data with the first identifier ([Col. 7 lines 15-21] for each target asset or source prep asset, the update statuses functionality can 
provide the updated registered set of data for use ([Col. 7 lines 15-21] latest data resource updated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pipeline system of Eshleman by the data system of Clark to update a set of registered set of data.
One of ordinary skill in the art would have been motivated to make this modification in order to move data from one or more data resources, reformat the data, clean it up, and load it into another resource (Clark [Col 1. Lines 13-20]).
Tung discloses:
receive a change to at least one variable of an exposed set of input parameters for the first data ingest instruction data, wherein the change to the at least one variable of the exposed set of input parameters comprises a change a number of clusters of computing devices to use ([0121] user may use the user interface to select an initiative to determine the number of cloud instances equivalent to a data center infrastructure); and
apply the first data ingest instruction data using the change to the at least one variable of the exposed set of input parameters to generate a new set of data ([0122] after inputting the information, a user clicks on the convert button to populate corresponding fields).

One of ordinary skill in the art would have been motivated to make this modification in order to benefit over traditional infrastructure models where compute equipment is owned or leased and housed in a server room, data center, or collocation site, such as on-demand procurement, reduced cost, increased capability in terms of compute and storage, flexibility and application mobility (Tung [0002]).
Claim 12 corresponds to claim 1 and is rejected accordingly. 
With regards to claim 2, Eshleman further discloses wherein the interest-driven business intelligence application further directs the processor to: 
analyze the generated data ([0096] statistics can be generated); 
generate statistic data for the generated data ([0096] statistics can be generated); and 
provide the statistic data for use ([0096] generated statistics are utilized by users and data pipelines).
Claim 13 corresponds to claim 2 and is rejected accordingly. 
With regards to claim 3, Eshleman further discloses wherein the statistic data is provided as metadata associated with the generated data ([0096] metadata containing the generated statistics are utilized).
Claim 14 corresponds to claim 3 and is rejected accordingly. 

Claim 16 corresponds to claim 5 and is rejected accordingly. 
With regards to claim 8, Eshleman further discloses wherein the registered data ingest instruction data is a function to perform on a set of data ([0096] data wrangling applies fillers and transformations to the raw data to create datasets).
Claim 19 corresponds to claim 8 and is rejected accordingly. 
With regards to claim 9, Eshleman further discloses wherein the interest-driven business intelligence application further directs the processor to: 
receive an identification of a set of data to which the registered data ingest instruction data is to be applied ([0076] before the raw data can be explored, the data is characterized through the data wrangling process that creates metadata describing the structure of the raw data); 
obtain the set of data to which the registered data ingest instruction data is to be applied ([0076] data is then modeled); and
apply the registered data ingest instruction data to the obtained set of data to generate data ([0095] create a source model to generate source data from the raw data through the ETL process that parts of the interest-driven data pipeline).
Claim 20 corresponds to claim 9 and is rejected accordingly. 
With regards to claim 23, Eshleman further discloses:
The interest-driven business intelligence application ([0063] interest-driven business intelligence system).

further directs the processor to store the generated data in memory ([Col. Lines 1-7] process data and store in memory); and
the generated data is stored as a registered set of data associated with one of the first identifier and the second identifier ([Col. 11 lines 3-10] initiating a registration utility where an ETL job is registered).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pipeline system of Eshleman by the data system of Clark to update a set of registered set of data.
One of ordinary skill in the art would have been motivated to make this modification in order to move data from one or more data resources, reformat the data, clean it up, and load it into another resource (Clark [Col 1. Lines 13-20]).
Claims 6-7, 11, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eshleman (U.S Pub # 20130013552) in view of Clark (U.S Pat # 8688625) and in further view of Tung (U.S Pub # 20100125473) and Currie (U.S Pub # 20100325054).
With regards to claim 6, Eshleman further discloses wherein the interest-driven business intelligence application further directs the processor to: 
receive a request to register data ingest instruction data ([0068] receive requests to create an interest-driven data pipeline to retrieve data); 
receive an identifier associated with the data ingest instruction data to register ([0079] the interest-driven data pipeline uses a source model generated utilizing the metadata created during a data wrangling process); 

store the data ingest instruction data and the associated identifier as registered data ingest instruction data in memory ([0098] in-memory data model of structures).
Eshleman does not appear to explicitly disclose receive code written in a supported language to generate the data ingest instruction data;
However, Currie discloses receive code written in a supported language to generate the data ingest instruction data ([0038] receiving code authored in a Business Intelligence Markup Language that specifies how to retrieve information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipeline system of Eshleman, Clark and Tung by the language system of Currie to receive code in a supported language.
One of ordinary skill in the art would have been motivated to make this modification in order to easily visualize a portion of the business intelligence workflow associated with a specific piece of business intelligence data (Currie [0005]).
Claim 17 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Eshleman further discloses wherein the interest-driven business intelligence application further directs the processor to: 
generate data using the data ingest instruction data associated with the identifier in response to compiling the code to generate the data ingest instruction data ([0083] the interest-driven is dynamically compiled); and 

Claim 18 corresponds to claim 7 and is rejected accordingly. 
With regards to claim 11, Eshleman further discloses wherein the interest-driven business intelligence application further directs the processor to: 
receive a request to register data ingest instruction data that provides a function ([0068] receive requests to create an interest-driven data pipeline to retrieve data); 
receive an identifier associated with the data ingest instruction data to register ([0079] the interest-driven data pipeline uses a source model generated utilizing the metadata created during a data wrangling process); 
receive an exposed set of parameters including at least one variable for the data ingest instruction data that provides the function to expose to a user to allow the user to change ([0086] modifications provided by the user may be a variety of actions like changing the fillers, altering reporting data, or pulling new source data); 
compile the code to generate the data ingest instruction data ([0083] the interest-driven data pipeline is dynamically compiled); and 
store the data ingest instruction data, the exposed set of parameters and the identifier as registered data ingest instruction data in memory ([0098] in-memory data model of structures).

However, Currie discloses receive code written in a supported language to generate the data ingest instruction data ([0038] receiving code authored in a Business Intelligence Markup Language that specifies how to retrieve information);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipeline system of Eshleman, Clark and Tung by the language system of Currie to receive code in a supported language.
One of ordinary skill in the art would have been motivated to make this modification in order to easily visualize a portion of the business intelligence workflow associated with a specific piece of business intelligence data (Currie [0005]).
	Claim 22 corresponds to claim 11 and is rejected accordingly. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eshleman (U.S Pub # 20130013552) in view of Clark (U.S Pat # 8688625) and in further view of Tung (U.S Pub # 20100125473) and Balasubramanyan (U.S Pub # 20150339538).
With regards to claim 24, Eshleman does not disclose however Balasubramanyan discloses:
Wherein the change to the at least one variable of the exposed set of input parameters further comprises a change to a string to be searched in a field ([0080] query strategy includes instructions to access specific columns and corresponding data types in order to complete the first query. For example, the first query may request five columns of data in which each column may include a unique data type, e.g., string, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data ingest system of Eshleman, Clark and Tung by the platform system of Balasubramanyan to change the parameters of data ingest instructions.
One of ordinary skill in the art would have been motivated to make this modification in order to manage queries on a business intelligence platform (Balasubramanyan [0003]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166